Citation Nr: 0218069	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), to 
include a rating in excess of 50 percent prior to May 21, 
1999.  

2.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1998 RO decision which denied an 
increase in a 20 percent rating for the service-connected 
bilateral hearing loss.  

This case also comes to the Board on appeal from a January 
1999 RO decision that assigned a 30 percent rating for the 
service-connected PTSD, effective on October 7, 1998.  In 
a March 2000 decision, the RO granted an increased rating, 
from 30 percent to 70 percent, for the service-connected 
PTSD, effective on May 21, 1999.  

In September 2001, the Board remanded the case to the RO 
for additional development of the issues.  

In a June 2002 decision, the RO granted an increased 
rating for the service-connected PTSD, to 50 percent 
effective on October 7, 1998, and to 100 percent effective 
on April 6, 2002.  



FINDINGS OF FACT

1.  For the period from October 7, 1998 to April 6, 2002, 
the veteran's service-connected PTSD is shown to be 
productive of a level of incapacity that more nearly 
approximates that of occupational and social impairment, 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood.  

2.  For the period since April 6, 2002, the veteran's 
service-connected PTSD is shown to be productive of total 
occupational and social impairment.  

3.  The veteran's service-connected bilateral hearing loss 
is currently manifested by auditory acuity level II in the 
right ear and auditory acuity level XI in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
rating, for the period from October 7, 1998 to May 21, 
1999, for the service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.130 including Diagnostic Code 9411 (2002).  

2.  The criteria for the assignment of a rating in excess 
of 70 percent on May 21, 1999, and a rating in excess of 
100 percent on April 6, 2002, for the service-connected 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130 
including Diagnostic Code 9411 (2002).  

3.  The criteria for the assignment of a rating in excess 
of 20 percent for the service-connected bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 4.86 including 
Diagnostic Code 6100 (1998 and 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from November 1967 to 
November 1969.  

In a March 1994 decision, the RO granted service 
connection and assigned a noncompensable rating for left 
ear hearing loss.  

In a May 1994 decision, the RO granted service connection 
for right ear hearing loss and PTSD, assigning a 
noncompensable rating and a 10 percent rating, 
respectively.  

In a February 1998 decision, the RO assigned a 20 percent 
rating for the service-connected bilateral hearing loss, 
based on audiometric findings on a February 1998 VA 
examination.  

An August 1998 VA outpatient record indicates that the 
veteran reported ongoing nightmares and flashbacks but no 
serious sleep disorder.  It was noted that he was employed 
as a cement mixer and had decreased hearing.  

On examination, the veteran was noted to be alert and 
oriented times four, his memory was clear, his affect was 
intense, he was euthymic, and he had moderate social 
withdrawal and mild hypervigilance.  The assessment was 
PTSD, chronic, mild to moderate, and the Global Assessment 
of Functioning (GAF) score was that of 60.  

On October 7, 1998, the RO received the veteran's claims 
of an increased rating for the service-connected PTSD and 
bilateral hearing loss.  

In his claim, the veteran asserted that he had received 
treatment for his conditions at VA and lost his job two 
months previously due to the medication that caused him to 
fall asleep.  

The VA outpatient records in October 1998 show that the 
veteran complained that his nerves were "shot" and that he 
had more frequent nightmares, flashbacks and some 
intrusive thoughts.  It was noted that he lost his job in 
September 1998 when he went to sleep on the job.  (His 
wife felt that it was the medications that he was taking 
that made him fall asleep.)  It was noted that he lived 
with his wife and grown daughter and had problems sleeping 
and eating.  

On examination, the veteran was noted to be oriented times 
three.  He was unable to sit still due to nervous 
behavior.  He indicated that he hated crowds and was 
emotionally distressed.  He also reported auditory and 
visual hallucinations.  The assessment was that of PTSD, 
psychotic, and the GAF score was that of 40.  

In a November 1998 decision, the RO denied an increase in 
a 20 percent rating for the service-connected bilateral 
hearing loss.  

On a January 1999 VA psychiatric examination, the veteran 
indicated that he had not been doing well over the last 
couple of years, stating that he was having more trouble 
staying awake and finally was fired from his job in 
October 1998.  He noted that he had done worse since 
losing his job.  

The veteran reported that he spent most of his day walking 
and was not comfortable around people.  He stated that he 
had no real friends.  He stated that his sleep was 
interrupted by nightmares daily.  He described his mood as 
being depressed and agitated.  He stated that he had no 
real interests or hobbies.  

On mental status examination, the veteran was well groomed 
and casually dressed.  He appeared quite agitated and 
moderately depressed.  He had a furrowed brow and talked 
rapidly.  He denied hallucinations, and there was no 
evidence of delusions.  He was oriented to time, person, 
and place.  He was able to remember three objects in five 
minutes.  The impression was that of PTSD, with an 
assigned GAF score of 50 currently.  

The VA examiner remarked that the veteran had serious 
symptoms and serious impairments in social and 
occupational functioning.  He noted that the veteran was 
obviously unable to keep his job which he wanted to do, 
and that he had no friends and isolated himself.  The 
examiner stated that he considered the veteran to be 
moderately to severely disabled from his disorder.  He 
stated that the veteran was capable of managing his own 
funds.  

In a January 1999 decision, the RO assigned a 30 percent 
rating for the service-connected PTSD, effective on 
October 7, 1998.  

The VA outpatient records in February 1999 show that, on 
an audiometric examination, the veteran's pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz were as follows:  50, 70, 65, and 70, for an average 
of 63.75 in the right ear; and 75, 80, 75, and 75, for an 
average of 76.25 in the left ear.  

In March 1999 it was noted that the veteran was unable to 
wear his hearing aids because it led to bouts of vertigo 
(he was being treated for Meniere's disease as well as 
tinnitus).  

The VA records show that the veteran was hospitalized from 
May 21, 1999 to June 3, 1999 for PTSD.  He complained of 
having depression, anxiety, sleepiness with current 
medications and nightmares.  He also reported increased 
nervousness, isolation and having a belief that he did not 
fit in society.  During his stay, a mental status 
examination showed an alert, agitated individual with 
profound hearing difficulty.  He was somewhat tearful.  As 
to his mood, he indicated that he did not feel good.  He 
laughed inappropriately and his speech was halting.  His 
thought process was rambling.  He was oriented to person 
and state but not city.  He misidentified the year.  While 
hospitalized, the veteran attended therapy sessions and 
was seen for an audiologic assessment, which revealed mild 
to severe sensorineural hearing loss and speech 
discrimination that was good on the right and poor on the 
left.  

At discharge, the veteran's condition was noted to have 
returned to baseline, his employment status was stated as 
unemployed, and his prognosis was guarded.  The discharge 
summary indicates that the veteran's PTSD was prolonged 
and severe, and his GAF score was in the mid-40s, both 
currently and in the past year.  

In decisions in June and July 1999, the RO denied 
increased ratings for the service-connected PTSD and 
hearing loss.  

The VA outpatient records show that, in August 1999, the 
veteran reported that he was sleeping well but that he was 
otherwise not doing so well.  On examination, he was 
alert, clear, rational, and coherent, but he was dysthymic 
with minimal hand tremor.  

The assessment was that of PTSD, psychotic, unemployable, 
and his GAF score was that of 40.  Also in August 1999, on 
an otolaryngology consult, he had normal acoustic reflex, 
bilateral high frequency hearing loss (left worse than 
right), and poor word recognition in the left ear.  

An audiometric examination revealed the following pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 
4000 Hertz:  50, 70, 65, and 70, for an average of 63.75 
in the right ear; and 75, 80, 75, and 75, for an average 
of 76.25 in the left ear.  

In September 1999, the veteran complained that his hearing 
was worsening.  He was also seen in the mental hygiene 
clinic complaining of continuing nightmares.  He was 
visibly anxious and reported that his nightmares were 
possibly worse due to his learning about the recent deaths 
of two Vietnam buddies.  His diagnosis was that of PTSD 
with anxiety and depression.  

On an October 1999 VA psychiatric examination, the veteran 
reported that he continued to suffer significant symptoms 
of PTSD, to include frequent flashbacks and nightmares, 
increasing agitation, inability to sleep, increasing 
paranoia, and isolation.  He currently took medications 
that either caused him to sleep all the time or be in a 
very agitated state when he was up.  He reported that he 
spent his days either sleeping or trying to do some small 
tasks around the house (his wife stated that she 
frequently monitored his behavior).  

It was noted that the veteran was a poor historian, and 
his wife reported that she felt the veteran's PTSD 
symptoms had increased in the past year.  She felt that 
the veteran had considerable trouble concentrating and 
problems with his short-term memory.  She and the veteran 
had been married for 27 years.  

On mental status examination, the veteran was alert, 
oriented, and agitated.  His mood was very anxious.  His 
speech was rather loud (given his hearing loss) and rather 
rapid.  His facial expression was sad with fair eye 
contact.  His thought processes were at times tangential 
and he had a tendency to "perseverate" on topics 
pertaining to his Vietnam experiences.  His thought 
content was devoid of current auditory or visual 
hallucinations, but he tended to have flashbacks of 
Vietcong at various times during the day.  

There was significant delusional material of paranoia and 
some suicidal or homicidal ideation, but no active plan.  
His memory was poor for immediate, recent, and remote 
events.  He was unable to concentrate well enough to spell 
world backwards, but he could spell cat backwards.  He was 
unable to interpret a proverb.  His intelligence was 
estimated in the average range.  He had partial insight 
into his current condition.  

The diagnostic impression was that of PTSD, with a GAF 
score of 40.  The examiner remarked that the veteran 
continued to suffer from significant and severe symptoms 
of PTSD with some agitation and hostility along with 
reliving of events, nightmares, and paranoia.  His social 
adaptability and interaction with others, for all 
practical purposes, were significantly impaired.  His 
flexibility, reliability, and efficiency in an industrial 
setting were also significantly impaired.  

Thus, the examiner estimated the veteran's level of 
disability to be in the definite to considerable range, 
and he found that with help the veteran was currently able 
to handle his own funds.  

On an October 1999 VA audiologic examination, the veteran 
came in very upset and very anxious.  He reported that he 
had received hearing aids but was not currently wearing 
them as they made him dizzy and disoriented.  

On audiometric examination, the pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as 
follows:  20, 45, 75, 70, and 60, for an average of 62.5 
in the right ear; and 50, 75, 85, 85, and 85, for an 
average of 82.5 in the left ear.  Word testing could not 
be conducted.  

The reflex testing and reflex decay could not be conducted 
and testing overall could not be completed because the 
veteran pulled off his earphones and left the booth, 
complaining that his tinnitus was so great that he became 
very anxious and upset.  It was noted that the veteran 
became very agitated with the high intensity sounds, so 
testing was not conducted.  

In the diagnosis, the examiner stated that pure tone 
audiometric test results revealed a mild sloping to severe 
profound high frequency sensorineural hearing loss 
bilaterally, but that this test was not considered 
reliable, especially on the left side, due to the 
inability to finish the test.  

The examiner recommended that the veteran be retested, and 
stated that due to his PTSD it was not certain that 
reliable results could ever be obtained.  The examiner 
stated that the veteran was unable to tolerate being 
enclosed in the booth and was unable to tolerate the high 
frequency or high-pitched pure tones.  

The VA outpatient records show that, in January 2000, the 
veteran was seen in the neurology clinic in a highly 
agitated state, indicating that he was going to hurt 
someone and that he could not tolerate being around 
people, even his own grandchildren.  

In March 2000, the veteran was seen in the mental hygiene 
clinic, stating that he was doing better on his 
medications.  His GAF score was reported as 40.  On 
examination, he was alert, clear, coherent, but he was 
dysthymic with mild hand tremor.  

In a March 2000 decision, the RO assigned an increased 
rating, from 30 percent to 70 percent, for the service-
connected PTSD, effective on May 21, 1999.  

On an April 2000 application for increased compensation 
based on unemployability, the veteran indicated that his 
service-connected PTSD prevented him from securing or 
following any substantially gainful occupation.  He 
claimed that his disability affected full-time employment 
and he became too disabled to work beginning in August 
1998.  

In an April 2000 decision, the RO assigned a total 
compensation rating based on individual unemployability 
due to service-connected disability (TDIU rating), 
effective on May 21, 1999.  

The VA outpatient records show that, in May 2000, the 
veteran attended individual therapy for PTSD.  His GAF 
score was reported as 47.  He continued to attend therapy 
in June and July 2000, when his GAF score was reported as 
40.  At that time, he was alert and oriented times four, 
his mood was calm, and his affect was depressed.  

In November 2000, the veteran reported having good and bad 
days.  His GAF score was reported as 45.  On examination, 
he was alert, clear, and coherent, and his affect was 
mostly appropriate.  

In a November 2000, the veteran's representative sought an 
effective date prior to May 21, 1999, for the assignment 
of a rating in excess of 70 percent for the veteran's PTSD 
and grant of a TDIU rating.  It was argued that the 
effective date should be "at least October 7, 1998."  

The VA records show that the veteran was hospitalized from 
November 2000 to January 2001 for PTSD.  He was admitted 
for exacerbation of PTSD symptoms, in a state of 
"relapse."  During his stay, a mental status examination 
showed that he was aloof, tense and guarded looking with a 
dull and flat affect.  It was noted that he had apparently 
not had much of a social life and that he isolated 
himself, feeling different and alienated under stress with 
pervasive tenseness and anxiety.  It was noted that 
avoidance and numbness was a pathological way of coping 
for him.  

The veteran admitted to having hypervigilance, 
hyperalertness, and mistrust of people he was not familiar 
with, and he had paranoia and irrational fears rooted in 
his Vietnam experiences.  His mood was dysthymic with mild 
psychomotor retardation.  He was sad and tearful as he 
reminisced his painful and traumatic experiences.  He 
reported distressing insomnia, feelings of guilt, survivor 
guilt, anger frustration, shame, and resentment, rooted in 
his painful experiences.  He reported having memory lapses 
and gaps and an inability to focus and mental confusion.  
When not preoccupied with Vietnam, he was fairly oriented 
times three with a fairly intact memory and recall.  While 
hospitalized, the veteran attended therapy sessions.  

At discharge, it was noted that his PTSD symptoms 
continued to persist and fluctuate.  He was oriented times 
three with fairly intact memory, attention and 
concentration.  He was euthymic and in good control of 
self and reality.  It was noted that he was unemployable 
due to chronic and severe PTSD and persistent symptoms of 
PTSD.  He was found to be competent for VA purposes.  The 
discharge summary indicates a diagnosis of PTSD, chronic 
and severe, with a GAF score of 37.  

The VA outpatient records in February 2001 show that the 
veteran participated in weekly PTSD group sessions.  In 
March 2001, he stated that he rested well at night and 
felt better during the day.  On examination, he was alert, 
clear, and coherent, and his affect was appropriate.  

An April 2001 record from the Counseling Consortium for 
PTSD, Edwin Ayers, Ph.D., diagnosed the veteran with PTSD, 
manifested by nightmares, flashbacks, intrusive thoughts 
and memories of Vietnam, anxiety reactions, significant 
memory loss, loss of interest in activities and events 
that were once pleasurable for him, isolation and 
detachment from others, emotional numbness, feelings of a 
foreshortened future, hyperalertness and startle 
reactions, and periods of depression.  

Dr. Ayers noted that the veteran's PTSD symptoms appeared 
throughout all aspects of his life and that his social and 
industrial processes continued to suffer.  He opined that 
the veteran should be considered permanently and totally 
disabled due to PTSD symptoms.  

The VA outpatient records in June 2001 show that the 
veteran was doing "all right" on his medications and was 
sleeping better.  His GAF score was reported as 45.  On 
examination, he was alert, clear, and coherent, but his 
movements were unsteady.  The veteran's wife requested a 
note indicating that he was unable to drive an automobile 
due to his medical condition, dizziness and vertigo.  

The VA doctor provided a note, stating that the veteran 
was not able to operate an automobile safely due to his 
medical condition.  In August 2001, the veteran attended 
another PTSD group session, still complaining of 
flashbacks and mood swings.  He was very quiet but did 
express laughter and gave support to other group members.  

In September 2001, the Board remanded the case for 
additional development of the issues.  

The VA outpatient records in October 2001 show that the 
veteran continued to attend PTSD group sessions.  His mood 
was noted as appropriate and stable.  He still complained 
of having flashbacks and intrusive thoughts, especially 
since the September 11, 2001 terrorist acts.  His GAF 
score was reported as 45.  On examination, he was alert, 
clear and coherent, and his affect was dysthymic.  

In a November 2001 decision, the RO denied an effective 
date prior to May 21, 1999 for the grant of a TDIU rating.  

The VA outpatient records in December 2001 show that the 
veteran continued to attend PTSD group sessions.  His mood 
was noted as stable.  

In a December 2001 letter, the RO informed the veteran 
regarding the Veterans Claims Assistance Act of 2000 
(VCAA) and its enhanced duties to notify him about his 
claim and to assist him in obtaining evidence for his 
claim under VCAA.  

In response to the letter, the veteran's representative in 
January 2002 requested that the RO obtain the veteran's 
records from the Columbia VA Medical Center (VAMC).  

In an April 2002 record from the Counseling Consortium for 
PTSD, Edwin Ayers, Ph.D., indicated that the veteran first 
presented for counseling in April 2001 and was diagnosed 
with PTSD.  He noted that the veteran had agreed to 
various treatment goals, including stabilization of his 
mood and understanding and coping with stress.  He 
indicated that he had recommended types of intervention to 
be followed by the veteran, to include seeking help at the 
VAMC.  He noted that the veteran attended PTSD meetings at 
the VAMC but still showed significant PTSD symptoms.  He 
recommended continued counseling at VA.  

On an April 6, 2002 VA psychiatric examination, the 
veteran reported that he was taking medication for PTSD, 
but could not name it (he said his wife was in charge of 
giving him his medicine).  He noted that he was separated 
from his wife but that she came by to help him out.  (It 
was not clear if she was living with him full time or just 
on occasion.)  

On mental status examination, the veteran was unable to 
state his exact age.  He was in acute distress.  He could 
not state his address.  He misidentified the year.  He 
became distressed and complained that he used to have a 
good memory and now could not even write a letter.  He did 
not know the name of the president and was not able to 
repeat three digits reliably.  His affect was highly 
labile.  He became agitated with mild irritability 
extremely easily.  

The veteran's thought processes revealed an extremely high 
level of fragmentation and some incoherence and incomplete 
thoughts.  He said that if he was able to drink he could 
kill himself (the examiner was unable to determine what he 
meant by this).  He maintained homicidal thoughts about 
his co-workers at his last job.  He broke down and cried 
uncontrollably while relating a story about helping a lady 
in a car accident about eight years previously.  He said 
that he only wanted to walk in the woods and talk to 
himself.  

The diagnostic impression was that of PTSD, chronic, with 
a GAF score of 46, currently.  The examiner stated that it 
appeared that the veteran was barely able to function 
outside of a hospital setting.  He was extremely labile, 
with fragmented thoughts and extreme avoidance reactions.  

The physician opined that the veteran's level of 
disability was total at that time.  He stated that overall 
the veteran's condition had worsened and continued to 
decline based on reports from the last few years.  The 
examiner did not feel that the veteran was competent to 
manage funds in his own best interest.  

On an April 2002 VA audiologic examination, the veteran 
reported that he had tried to wear hearing aids, but could 
not tolerate the sound of them (and his psychiatric told 
him not to wear them anymore).  On audiometric 
examination, it was noted that the veteran became very 
upset and nervous and began to pull at his hair and was 
unable to attempt tasks.  

Nevertheless, pure tone thresholds were obtained, in 
decibels, at 500, 1000, 2000, and 4000 Hertz, and they 
were as follows:  30, 55, 75, and 70, for an average of 
57.5 in the right ear; and 50, 80, 85, and 70, for an 
average of 71.25 in the left ear.  Speech recognition 
scores were 96 percent in the right ear and 20 percent in 
the left ear.  Acoustic emittance testing was not 
attempted due to the veteran's inability to tolerate loud 
sounds.  

In the diagnosis, the examiner stated that the test 
results were in close agreement with those findings from 
the previous VA examination in 1999.  It was noted that 
the current results indicated a moderately severe 
sensorineural hearing loss for the right ear and severe 
sensorineural hearing loss for the left ear.  The examiner 
noted that complete testing was unable to be obtained as 
the veteran was unable to stay in the booth and stay under 
the headphones for any length of time (and therefore 
needed to be retested).  

In a June 2002 decision, the RO assigned an increased 
rating for the service-connected PTSD, to 50 percent 
effective on October 7, 1998, and to 100 percent effective 
on April 6, 2002.  

The RO also proposed to make a determination of 
incompetency for VA purposes.  (In a July 2002 statement, 
the veteran indicated that he had no objections to being 
rated incompetent.)  

In a July 2002 decision, the RO determined that the 
veteran was incompetent for purposes of managing VA 
payments.  

In a September 2002 rating decision, the RO continued the 
100 percent rating for the PTSD.  



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing and are 
therefore applicable to the issues on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the 
notice, VA is specifically to inform the claimant and the 
claimant's representative of which portion of the evidence 
is to be provided by the claimant and which part VA will 
attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in November 1998, January 1999, June 
1999, July 1999, March 2000, June 2002, and September 
2002), Statement of the Case (in March 2000), Supplemental 
Statement of the Case (in June 2002), and in a letter sent 
to the veteran in December 2001, the RO has notified him 
of the evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the 
veteran in obtaining evidence for his claims, to include 
requesting medical records to which the veteran has 
referred (i.e., from the VA).  The RO has also sought and 
obtained VA examinations (in January 1999, October 1999, 
and April 2002) regarding the issues at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, 
the Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. § 
5103A (West Supp. 2001).  

Disability evaluations are determined by the application 
of a schedule of ratings that is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  


A.  PTSD

The veteran's service-connected PTSD is rated as 50 
percent disabling effective October 7, 1998, 70 percent 
disabling effective on May 21, 1999, and 100 percent 
disabling effective on April 6, 2002.  The disability is 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this Diagnostic Code, a 50 percent rating requires 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 including Diagnostic Code 9411 (2001).  

The veteran contends that his service-connected PTSD is 
more disabling than is reflected by the ratings in effect 
since October 1998.  

After consideration of all evidence of record, the Board 
concludes that, under the regulations, the veteran's 
service-connected PTSD more nearly approximates the 
criteria for the assignment of a 70 percent rating for the 
period beginning on October 7, 1998 to May 21, 1999, but 
that higher ratings (i.e., ratings in excess of 70 percent 
from May 21, 1999) are not warranted.  

The medical evidence shows that the veteran underwent VA 
psychiatric examinations in January 1999, October 1999, 
and April 2002 and was hospitalized at VA for the service-
connected PTSD from May 21, 1999 to June 1999 and from 
November 2000 to January 2001.  He also received 
outpatient treatment for PTSD at VA.  


1.  The Period Prior to May 21, 1999

At about the time of the receipt of the veteran's claim 
for an increased rating for PTSD in October 1998, he was 
being seen for outpatient treatment at the VA.  He had 
recently lost his job, had more frequent PTSD symptoms (to 
include nightmares, sleeping problems, hallucinations and 
avoidance of crowds) and exhibited nervous behavior.  His 
GAF score was that of 40.  

This assessment was in contrast to that given on an 
earlier outpatient record in August 1998 wherein it was 
noted that the veteran was still employed and had mild to 
moderate PTSD with a GAF score of 60.  

At the January 1999 examination, the diagnosis was that of 
PTSD, and the GAF score was 50 (representing serious 
symptoms or serious impairment in social or occupational 
functioning).  

The VA examiner found the overall level of the veteran's 
PTSD to be moderately to severely disabling, taking into 
account that the veteran was unable to keep the job which 
he wanted to do and that he had no friends and isolated 
himself.  

On May 21, 1999, the veteran was hospitalized at VA for 
what was diagnosed as PTSD that was prolonged and severe, 
with a GAF score of the mid-40s (representing serious 
symptoms or serious impairment in social or occupational 
functioning).  Significantly, the GAF score was assigned 
for both currently and for the past year.  

Taking into consideration the hereinabove mentioned VA 
outpatient records and compensation report, the Board 
concludes that for the period of October 7, 1998 to May 
21, 1999, the objective findings are more consistent with 
the rating criteria for a 70 percent rating for PTSD, that 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood.  

The evidence for this period, however, reflects no 
symptoms which typify 100 percent disability under the 
rating criteria.  

For instance, there is no objective evidence of gross 
impairment in thought processes or communication, 
persistent delusions or hallucinations (such was noted on 
only one occasion), persistent danger of hurting self or 
others, intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation or own name.  


2.  The Period From May 21, 1999 to April 6, 2002

As for the subsequent period of May 21, 1999 to April 6, 
2002, wherein the veteran's PTSD is rated as 70 percent 
disabling, the Board finds that the criteria for a higher 
rating are not met.  

A careful review of the record shows that at the time of 
his discharge from the VA hospital in June 1999 the 
veteran's PTSD was severe with a GAF score in the mid-
40's.  The outpatient records in August and September 1999 
show that his PTSD was manifested by dysthymia, 
nightmares, anxiety, and depression.  

His GAF score was 40 (representing some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood).  Nevertheless, he was found to be 
alert, clear, rational and coherent.  

On VA examination in October 1999, the veteran continued 
to suffer from severe symptoms (to include nightmares, 
paranoia, and poor memory for events), and his GAF score 
was 40.  However, he was alert and oriented, his thought 
content displayed no current hallucinations, and his 
thought processes were merely tangential at times.  

The examiner estimated his level of disability due to PTSD 
to be in the considerable range.  Furthermore, the veteran 
was still found to be competent to handle his own funds at 
this point.  

Subsequent VA records show that the veteran's GAF score 
was consistently reported in the range of 40 to 47 (that 
is, from serious impairment to some impairment in reality 
testing or communication).  

On regular outpatient visits in the mental hygiene clinic, 
he was found to be alert, clear, and coherent.  He was 
hospitalized at the VA in a state of "relapse" in November 
2000 and judged at discharge in January 2001 to have 
severe PTSD with a GAF score of 37.  Thereafter, he 
consistently participated in PTSD sessions at VA, and 
despite continuing PTSD symptoms, he was generally found 
to be alert, clear, and coherent.  

In June and October 2001, the veteran's GAF score was that 
of 45 (serious impairment).  It was not until April 6, 
2002, on VA examination, that the veteran's condition was 
shown to have significantly worsened (he was in acute 
distress and was found to be incompetent for VA purposes 
from that date).  

For the period of May 21, 1999 to April 6, 2002, the VA 
outpatient and inpatient records show that the veteran's 
GAF score ranged from 37 to 47, with the majority of 
scores in the range of serious impairment.  According to 
DSM- IV, a GAF score of 40 (as denoted on the October 1999 
VA examination) reflects some impairment in reality 
testing or major impairment in several areas.  

It is noted, however, that an examiner's classification of 
the level of a psychiatric impairment, by words or by a 
GAF score, is to be considered but is not determinative of 
the percentage disability rating to be assigned.  38 
C.F.R. § 4.126; VAOPGCPREC 10-95.  That is, the disability 
rating depends on evaluation of all the evidence.  

In reviewing all the evidence for the period from May 21, 
1999 to April 6, 2002, the Board finds that the evidence 
overall reflects very few, if any, symptoms which typify 
100 percent disability under the rating criteria.  

For instance, there is little or no objective evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger 
of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  

Although the records clearly show that the veteran had 
severe social and occupational impairment for the period 
from May 21, 1999 to April 6, 2002, his overall 
symptomatology is not consistent with the criteria for a 
100 percent disability rating under Diagnostic Code 9411.  


3.  The Period Since April 6, 2002

As for the period beginning April 6, 2002, wherein the 
veteran's PTSD is rated as 100 percent disabling, the 
Board notes that he has been evaluated at the maximum 
allowable rating under Code 9411, and there is no other 
applicable diagnostic code under which he would be more 
appropriately evaluated.  

Thus, there is no basis for an increased schedular rating 
for the veteran's service-connected PTSD under any code of 
the VA's Schedule for Rating Disabilities (38 C.F.R. Part 
4).  

Furthermore, the Board finds that consideration of a 
higher rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is also not warranted.  The Board does not 
have the authority to assign an extraschedular rating in 
the first instance, and under the circumstances of the 
present case there is no basis for the Board to refer the 
case to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The veteran's PTSD does not present such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  Since the receipt of the veteran's claim for 
an increased rating in October 1998, he has been 
hospitalized twice, not frequently.  Also, the evidence 
does not show that his PTSD currently causes marked 
interference with work (or that he is even employed at 
present).  Thus, the degree to which the veteran's PTSD 
impairs him industrially has been adequately contemplated 
in the percentage schedular evaluation assigned for that 
disability (see 38 C.F.R. §§ 3.321(a), 4.1).  It is also 
noteworthy that he has been entitled to a TDIU rating ever 
since his first hospitalization in May 1999.  Thus, 
referral of the case for consideration of an 
extraschedular evaluation is not warranted.

The preponderance of the evidence is against the claim for 
an increase in the 100 percent rating, for the period 
beginning April 6, 2002, for the veteran's service-
connected PTSD.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the Board finds that a 70 percent rating for PTSD 
is warranted for the period of October 7, 1998 to May 21, 
1999.  

The Board also finds that the evidence does not show that 
under Code 9411 the veteran meets the criteria for a 
higher rating for that period, or for a rating in excess 
of 70 percent from May 21, 1999 and 100 percent from April 
6, 2002.  


B.  Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Since the RO's November 1998 rating decision, the 
regulations pertaining to rating hearing loss were revised 
effective June 10, 1999.  See 64 Fed.Reg. 25202 (1999).  

However, given the audiometric findings in the veteran's 
case, his service- connected bilateral hearing loss is 
rated by the same method under both the old and new 
regulations.  See 38 C.F.R. § 4.85 (1998 and 2002), § 4.86 
(2002).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
ranging from numeric level I for essentially normal acuity 
to numeric level XI for profound deafness.  38 C.F.R. § 
4.85; see Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The most recent audiometric study of record was conducted 
by VA in April 2002 and includes test results (the average 
decibel threshold for the four frequencies, plus speech 
discrimination scores) which indicate the veteran has 
level II auditory acuity in the right ear and level XI in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  

These numeric designations in combination correspond to a 
10 percent evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  Furthermore, the other VA audiometric tests 
conducted in February 1999, August 1999 and October 1999 
showed equivalent hearing results.  

The Board notes that, on the VA compensation examinations 
in October 1999 and April 2002, the VA examiner indicated 
that the veteran was unable to tolerate complete 
audiometric testing.  For example, his speech recognition 
scores were not obtained in the 1999 examination, and so 
the audiometric results on that test were not considered 
reliable.  

Consequently, the veteran was afforded another examination 
in April 2002, but then too complete testing could not be 
accomplished.  Nevertheless, the results required to 
evaluate the veteran's hearing impairment (i.e., pure tone 
thresholds and speech recognition scores) were obtained on 
the examination, and those results, which were deemed in 
close agreement with the 1999 VA examination findings, are 
probative in determining the instant issue of an increased 
rating.  

It is the Board's judgment that retesting is unwarranted, 
particularly given the fact that the veteran has been 
unable to complete two VA compensation examinations thus 
far, and given the 1999 VA examiner's opinion that due to 
the veteran's PTSD it was not certain that reliable 
results could ever be obtained.  

The Board further notes that in addition to VA 
compensation examination reports, the record contains 
reports of VA audiometric testing conducted on an 
outpatient basis in February 1999 and August 1999.  

On each of these occasions speech recognition scores were 
not indicated (as was the case on the October 1999 VA 
examination).  The rating schedule allows for evaluation 
of the degree of disability from hearing loss whereby a 
numeric designation of hearing impairment is obtained 
based only on pure tone threshold average.  38 C.F.R. § 
4.86, Table VIa (2002).  

However, the veteran's pure tone thresholds obtained 
through his audiometric testing do not meet the specified 
requisite levels for this manner of evaluation.  38 C.F.R. 
§ 4.86 (2002).  

The assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  See 
Lendenmann, supra.  

In the instant case, the application of the rating 
schedule to the test results clearly demonstrates that no 
more than a 20 percent schedular rating is warranted.  

The fact that the veteran may wear hearing aids does not 
affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 
4.86 (1998), § 4.85(a) (2002).  

The Board concludes that the preponderance of the evidence 
is against the claim for a rating in excess of 20 percent 
for bilateral hearing loss.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



ORDER

An increased rating of 70 percent, for the period of 
October 7, 1998 to May 21, 1999, for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A rating in excess of 70 percent from May 21, 1999, and a 
rating in excess of 100 percent from April 6, 2002, for 
the service-connected PTSD is denied.  

A rating in excess of 20 percent for the service-connected 
bilateral hearing loss is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

